MEMORANDUM **
Laura D. Zahn appeals pro se from the district court’s summary judgment for her former employer, the City of San Diego (“the City”), in her action alleging employment discrimination and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Surell v. Cal. Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir.2008), and we affirm.
The district court properly granted summary judgment on Zahn’s discrimination claims because she failed to raise a triable issue as to whether the City’s reason for firing her was pretext for discrimination on account of sex or age. See id. at 1105-07 (applying burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), and affirming summary judgment for employer because plaintiff failed to raise triable issue that employment decision was pretext for discrimination).
The district court also properly granted summary judgment on Zahn’s retaliation claim because Zahn failed to demonstrate that she engaged in protected activity. See id. at 1108 (“To establish a prima facie case of retaliation, a plaintiff must prove (1) she engaged in a protected activity; (2) she suffered an adverse employment action; and (3) there was a causal connection between the two.”).
Zahn’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.